                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TRENTON BELL,                                     )
                                                   )
         Plaintiff,                                )
                                                   )    No. 3:18-cv-01276
 v.                                                )
                                                   )    JUDGE RICHARDSON
 UNITED STATES OF AMERICA,                         )
                                                   )
         Defendant.                                )

                                  MEMORANDUM OPINION

       Plaintiff Trenton Bell, a pre-trial detainee currently in the custody of the Wilson County

Jail in Lebanon, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983

against the United States of America. (Doc. No. 1). He also filed a motion for a fast and speedy

trial. (Doc. No. 6).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).


                                                  1
       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

II.    Section 1983 Standard

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

III.   Alleged Facts

       The complaint alleges that, on February 18, 2015, Plaintiff was “falsely charged” by

Wilson County and his bond was “extremely too high.” (Doc. No. 1 at 5). The complaint further

alleges that Plaintiff’s public defender “is and has been withholding information from me while

the Public Defender’s Office treats [Plaintiff] illegally.” (Id.) According to the complaint, Plaintiff
                                                    2
has been poisoned and physically and emotionally abused for the past four years. (Id.) He also is

being “extorted” by Southern Health Company/Center, “the same Southern Health Company that

is refusing to treat [him] for headaches, chest, and stomach pains from the poison.” (Id.) Plaintiffs

asks the Court to order Defendant to pay him $9 million in damages. (Id. at 6).

IV.    Analysis

       Although Plaintiff filed his complaint on a form for actions under 42 U.S.C. § 1983, he

does not name any person or entity acting under color of state law as a defendant, which is required

to state a valid claim under § 1983. Dominguez, 555 F.3d at 549; Thorton v. Comerica Bank, 510

Fed. App’x 439, 440 (6th Cir. 2013) (in order to be subject to suit under § 1983, defendant’s actions

“must be fairly attributable to the state.”). Plaintiff names the United States as the sole Defendant.

However, “the federal government and its officials are not subject to suit under § 1983” because

federal agencies are governed by federal statutes, and “federal officials typically act under color

of federal law.” Haines v. Fed. Motor Carrier Safety Admin., 814 F.3d 417, 429 (6th Cir. 2016)

(internal citations and quotation marks omitted) (emphasis in original). Section 1983 “by [its]

terms, do[es] not apply to actions against the United States.” Bergman v. United States, 844 F.2d

353, 355 (6th Cir. 1988). Because Plaintiff’s § 1983 claims are not brought against any person or

entity acting under color of state law, the claims must be dismissed for failure to state a claim upon

which relief can be granted.

        Plaintiff seeks to recover nine million dollars in damages from the United States. (Doc.

No. 1 at 6). “‘It is axiomatic that the United States may not be sued without its consent and that

the existence of consent is a prerequisite for jurisdiction.’” Munaco v. United States, 522 F.3d 651,

652-53 (6th Cir 2008) (quoting United States v. Mitchell, 463 U.S. 206, 212 (1983)). The United

                                                  3
States can be sued only to the extent it has waived its sovereign immunity. McGinness v. United

States, 90 F.3d 143, 145 (6th Cir. 1996). “A waiver of the Federal Government's sovereign

immunity must be unequivocally expressed in statutory text and will not be implied. Moreover, a

waiver of the Government's sovereign immunity will be strictly construed, in terms of its scope,

in favor of the sovereign.” Lane v. Pena, 518 U.S. 187, 192 (1996) (internal citations omitted).

The United States has not waived sovereign immunity as to damages claims for constitutional

violations and, therefore, cannot be sued for monetary damages in this action. See Coe v. United

States, No. 16-3006-STA-egb, 2018 WL 4374219, at *2 (W.D. Tenn. Sept. 13, 2018) (construing

prisoner’s claims against the United States brought under § 1983 as Bivens claims and dismissing

claims due to sovereign immunity) (citing Berger v. Pierce, 933 F.2d 393, 397 (6th Cir. 1991)

(stating that a Bivens claim cannot be asserted against the United States government or its

employees in their official capacities)). Therefore, Plaintiff’s claims against the United States

must be dismissed pursuant to § 1915(e)(2)(B)(iii).

       After the filing of his complaint, Plaintiff submitted a motion for a fast and speedy trial.

(Doc. No. 6). This Court has no jurisdiction over Plaintiff’s ongoing state criminal proceedings

and, as such, cannot grant a motion for a speedy trial related to those proceedings. To the extent

that Plaintiff’s motion is a request for this Court to order a speedy trial in the instant case, the

motion is moot as Plaintiff’s claims do not survive the required PLRA screening.

V.     Conclusion

       For the reasons explained above, the Court finds that the complaint fails to state a claim

upon which relief can be granted under 42 U.S.C. § 1983 against Defendant United States of




                                                 4
America. 28 U.S.C. § 1915A. Therefore, this action will be dismissed. 28 U.S.C. § 1915(e)(2).

Plaintiff’s motion for a fast and speedy trial (Doc. No. 6) will be denied.

       An appropriate Order will be entered.


                                              ______________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 5
